
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8(m)


      


Mr. Thomas W. Mann

July 22, 2002

Re:    Employment Agreement

Dear Tom,

        This Employment Agreement (the "Agreement") sets forth the terms of
employment by and between TRM Corporation (the "Company") and Thomas W. Mann
("you", the "Executive") as of July 22, 2002 (the "Effective Date").

1.    Employment Agreement

        1.1    Employment    

(a)You will hold the position of Senior Vice President of the Company and
perform those duties as are generally associated with such position. You will
report to the President and Chief Executive Officer. You also agree to perform
such acts and duties as the President and Chief Executive Officer may reasonably
direct, to comply with all applicable policies and procedures of the Company,
and to devote such time, energy and skill to your assignment as the President
and Chief Executive Officer considers reasonably necessary for the performance
of your duties. Your employment hereunder with the Company shall constitute your
exclusive and full time employment and you will not engage in any other
employment activities except where authorized by the President and Chief
Executive Officer. You and the Company understand and agree that circumstances
may arise in which you and the Company may mutually agree to change, in whole or
in part, the scope of your responsibilities and the title of your position.
Notwithstanding anything herein to the contrary, you shall not be precluded from
(a) engaging in charitable activities and community affairs or (b) managing your
personal investments and affairs, provided that such activities do not
materially interfere with the proper performance of your duties and
responsibilities under this Agreement or compete with the business of the
Company.

(b)Your employment with the Company will continue under this Agreement until
terminated by you or the Company as provided in paragraphs 1.5 or 2.1, below.
Notwithstanding the designation of a term for this Agreement, your employment
with the Company will be on an "at will" basis with both you and the Company
retaining the right to terminate the employment relationship at any time and for
any reason, without liability on the part of the Company or any affiliated or
related corporation for the termination, except as expressly provided in this
Agreement. Your last day of employment with the Company is referred to herein as
your Separation Date.

        1.2    Salary.    During the first term of this Agreement, you will be
paid the annualized equivalent of $190,000 as base salary, payable in
installments on regular Company paydays. The first term shall end on July 21,
2003. Thereafter, your base salary shall be set at the start of each of the next
two successive terms of this Agreement by the President and Chief Executive
Officer, but shall not be less than 110% of the prior year base salary.
Thereafter, your base salary shall be set annually by the President and Chief
Executive Officer. You will be paid a $25,000 bonus on the 30th day following
the Effective Date. In addition, you will receive use of a Company-leased
automobile.

        1.3    Benefits.    You will be given an opportunity to earn incentive
compensation in each calendar year during the term of this Agreement upon the
achievement of performance criteria to be established by the President and Chief
Executive Officer. You will also be eligible to participate in any benefit plans
or programs generally available to the Company's management as the Board of
Directors shall from time-to-time approve, which shall include at least four
weeks of paid time off (PTO) per year.

--------------------------------------------------------------------------------


        1.4    Stock Option.    The Company grants you 75,000 options to
purchase the common stock of the Company at a strike price of $1.25 per share,
which options will vest monthly pro rata over a period of three years from the
Effective Date.

        1.5    Term.    The term of your employment under this Agreement shall
commence on the Effective Date and shall continue for one (1) year from the
Effective Date (the "Initial Term"). Following the Initial Term, this Agreement
shall automatically renew for successive one (1) year periods unless either the
Company or you, as the case may be, provides written notice to the other party
at least thirty (30) days prior to the termination of the initial Term or any
renewal period, stating its or his desire to terminate or modify this Agreement,
or terminates the Agreement as provided herein below.

2.    Termination of Agreement

        2.1    Termination.    This Agreement may be terminated as follows:

(a)This Agreement may be terminated by you for any reason upon 30 days' written
notice to the Company, including notice of your intent not to renew the
Agreement as set forth above in Section 1.5.

(b)This Agreement may be terminated by the Company for any reason at any time
with 30 days' written notice to you, (including notice of its intent not to
renew the Agreement as set forth above in Section 1.5), subject only to the
obligation of the Company, if you are terminated for reasons other than those
specified in paragraph 2.2, to pay severance pay according to the following
formula:

(i)Six months pay plus an additional one month's pay for each year of employment
of you by the Company (based on your hire date), up to a maximum of 12 months
pay (the "Salary Continuation Period"), plus (ii) all incentive compensation
earned but unpaid on or prior to the Separation Date, plus (iii) health
insurance for the Salary Continuation Period at the same coverage level as in
effect immediately prior to the Separation Date.

Severance pay may be paid to you at your option in a lump sum or in regular
payroll period installments.

(c)This Agreement shall automatically terminate in the event of your death or
disability. For purposes of this Agreement, "disability" shall mean inability to
perform the essential functions of your position, with or without reasonable
accommodation, for a period of more than six (6) months in a twelve (12) month
period by reason of physical or mental illness or incapacity as determined by a
physician jointly chosen by the Company and Executive or his legal
representative.

(d)Eligibility for severance pay is conditioned upon your execution of a Release
of Claims in a form provided by the Company at the time of termination.

        2.2    Ineligibility for Severance Pay.    With respect to subparagraph
2.1(b), you will not be eligible for severance pay under this Agreement if:

(a)you voluntarily resign or retire from your employment at any time and for any
reason except because of an involuntary reduction in your base salary;

(b)the Company terminates your employment for cause (as defined in
paragraph 2.3, below) or your employment terminates due to your death or
disability;

(c)you breach the terms of paragraph 3; or

(d)you fail or refuse to sign the Release of Claims form provided by the Company
at the time of termination.

2

--------------------------------------------------------------------------------



        2.3    Definition of Cause.    For purposes of this Agreement, "cause"
for termination shall be defined as (i) any misappropriation of funds or
property of the Company by you; (ii) the conviction of or plea of guilty or nolo
contendere by you of a felony or of any crime involving moral turpitude;
(iii) your engagement in illegal, immoral or similar conduct tending to place
you or the Company, by association with you, in disrepute; (iv) abuse of alcohol
or drugs to an extent that renders you unable or unfit to perform his duties
hereunder; or (v) your gross dereliction of duty.

3.    Confidentiality

        3.1    Preservation and Non-Use of Confidential Information.    You
acknowledge that you have a fiduciary duty as an officer and employee of the
Company not to discuss Confidential Information obtained during your employment
with the Company. For purposes of this Agreement, "Confidential Information"
means any and all confidential or proprietary information concerning the Company
or its affiliates, joint venturers or other related entities ("The Company
Group"), the disclosure of which could disadvantage The Company Group.
Confidential Information shall not include (i) any information which is in the
public domain, (ii) which becomes known in the industry through no wrongful act
on the part of you or (iii) which relates to general knowledge about the
industry, possessed by you by virtue of your prior experience in the Business.
Confidential Information includes trades secrets as defined under the Uniform
Trades Secrets Act.

        Except pursuant to your employment by the Company and as directed by the
President and Chief Executive Officer, you agree not to use Confidential
Information, during the term of this Agreement or after its termination for a
period of five years, for any personal or business purpose, either for your own
benefit or that of any other person, corporation, government or other entity.

        You also agree that, except pursuant to your employment by the Company
as directed by the President and Chief Executive Officer, you will not disclose
or disseminate any Confidential Information, directly or indirectly, at any time
during the term of this Agreement or after its termination, to any person,
agency, or court unless compelled to do so pursuant to legal process (e.g., a
summons or subpoena) or otherwise required by law and then only after providing
the Company with prior notice and a copy of the legal process.

        3.2    Covenant not to Compete.    You also agree that while employed by
the Company, and for a period of six months after the termination of employment,
you shall not compete with the Company, either directly or indirectly, in the
geographical areas where the Company does business, and you shall not perform
services for or own an interest in any business that does so. You acknowledge
that your ownership of Electronic Financial Management Corp. does not conflict
with your duties as an Executive of the Company.

4.    Return of Property

        On or before your Separation Date, except as agreed to by the Company,
you will return all property belonging to The Company, including, but not
limited to, all documents, business machines, computers, computer hardware and
software programs, computer data, telephones (cellular, mobile or otherwise),
pagers, keys, card keys, credit cards, company vehicle and other Company-owned
property.

5.    Right To Consult with Attorney

        You have the right to consult with an attorney or financial advisor at
your own expense regarding this Agreement.

3

--------------------------------------------------------------------------------


6.    Dispute Resolution

        You agree that any dispute (1) concerning the interpretation or
construction of this Agreement, (2) arising from your employment with or
termination of employment from the Company, (3) relating to any compensation or
benefits you may claim, or (4) relating in any way to any claim by you for
reinstatement or reemployment by the Company after execution of this Agreement
shall be submitted to final and binding confidential arbitration. Except as
specifically provided herein, the arbitration shall be governed by the rules of
the American Arbitration Association or such other rules as agreed to by the
parties. Each party shall be responsible for its or his own costs and attorneys'
fees relating to mediation and arbitration. Both parties agree that the
procedures outlined in this paragraph are the exclusive methods of dispute
resolution.

7.    Entire Agreement

        This Agreement contains the entire agreement between you and the Company
concerning the subject matters discussed herein and supersedes any other
discussions, agreements, representations or warranties of any kind. Any
modification of this Agreement shall be effective only if in writing and signed
by each party or its duly authorized representative. This Agreement supersedes
all prior employment agreements between you and the Company or any corporation
affiliated with or related to the Company. The terms of this Agreement are
contractual and not mere recitals. If for any reason any provision of this
Agreement shall be held invalid in whole or in part, such invalidity shall not
affect the remainder of this Agreement.

        This Agreement shall be construed in accordance with the laws of the
state of Oregon (without regard to the conflicts of laws provisions thereof).

        In order to reflect your voluntary acceptance and agreement with these
terms, please sign and return the enclosed copy of this letter.

    Sincerely,
 
 
TRM CORPORATION          
 
 
By:
 
/s/ Kenneth L. Tepper        

--------------------------------------------------------------------------------

Kenneth L. Tepper
President and CEO

ACKNOWLEDGMENT AND AGREEMENT:

        I have read this Agreement and voluntarily enter into this Agreement
after careful consideration and the opportunity to review it with financial or
legal counsel of my choice.

        /s/ Thomas W. Mann        

--------------------------------------------------------------------------------

Thomas W. Mann
Executive

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8(m)

